Case 2:18-cv-09531-.]LS-DFI\/| Document 12-5 Filed 11/13/18 Page 1 of 2 Page |D #:62

EXhibit

Case 2:18-cv-09531-.]LS-DFI\/| Document 12-5 Filed 11/13/18 Page 2 of 2 Page |D #:63

President

United Teachers Los Angleles (U'I`LA)
3303 W"ILSHIRE BLVD,lOTH PL

l.OS ANGELBS, CA 90010

UTLA President:

Effective immediately, I resign membership in all levels of United Teachers Los Angleles
(U`I'LA).

As a nonmember, I request that you immediately cease deducting all dues, fees, and
political contributions from my wages, as is rny constitutional right in light of the U.S.
Supreme Court’s ruling in janus V. AFSCME`.

This objection is permanent and continuing in nature and should be honored for as long
as I remain in the bargaining unit.

l understand that UTLA has arranged to be the sole provider of workplace representation
services for all employees in my bargaining unit and that l arn legally prohibited from
using alternative services. I understand further that, in exchange for the privilege of
acting as the exclusive bargaining representative, UTLA must continue to represent me
fairly and without discrimination in dealings with my employer and cannot, under any
circumstances, deny me any wages, benefits, or protections provided under the collective
bargaining agreement with my employer.

Furtherrnore, I request that you promptly provide me with a copy of any dues deduction
authorization - written, electronic, or oral - the union has on tile for me.

I trust that you will act promptly to properly observe my constitutional rights.

{V/ma id we /)/

Signature Date

THOMAS FEW
LAUSD

vENTURA, cA‘

Do not contact me with any future membership solicitations or union materials

Scanned with CamScanner

